KOCH, Judge,
dissenting.
This appeal illustrates one of the consequences of bifurcating intermediate appellate review of civil and criminal cases. On occasion one appellate court is called upon to apply legal principles normally within the other’s domain. When this occurs, the court’s unfamiliarity with the applicable principles may produce anomalous results as it has in this case.
I.
The Windjammer is a nightclub in Columbia notorious for under-age drinking and drug abuse.1 While on routine patrol during the early morning hours of April 21, 1990, Maury County vice officers observed a couple sitting in a 1987 black Pontiac Fiero parked in the Windjammer’s parking lot. It was after the Windjammer’s regular closing time, and the couple appeared to be having a “domestic type” argument.
Faced with a potential breach of the peace and knowing the area’s reputation for illegal use of alcohol and drugs, the officers decided to inquire further. They parked their cruiser next to the Fiero, and one of the officers tapped on the driver’s window. When the driver, Steven Floyd Williams, opened his door, the officer noticed an opened bottle of whiskey between Mr. Williams’s legs.
Mr. Williams got out of his automobile. The officers asked him for his driver’s license and asked if he had any guns or drugs in the automobile. When Mr. Williams responded that he did not, the officers asked for permission to search the automobile. Mr. Williams gave permission to search, and the officers found a small bag of cocaine in the map pouch on the driver’s door. They also found a small amount of cocaine in the possession of Mr. Williams’s female companion.
The officers placed Mr. Williams under arrest. After being advised of his rights, Mr. Williams confessed that he had purchased the cocaine earlier in the evening and that he and his companion had then driven to the Windjammer. The officers charged Mr. Williams with possession of a controlled substance and confiscated his automobile because it had been used to transport a controlled substance.
Mr. Williams sought the return of his Fiero on the ground that “he was not in possession of a controlled substance which would grant the arresting officer the right to seize the vehicle ...” However, he put on no proof at the administrative hearing to contradict the officers’ testimony concerning the events in the Windjammer’s parking lot. The sole basis for his petition was that the officers “had no information about this car being involved in any kind of illicit drugs” when they commenced their investigative stop.
An administrative law judge ordered the Fiero returned to Mr. Williams on the ground that observing the couple arguing did not give the officers grounds to approach the car.2 The Commissioner of *108Safety reversed the administrative law judge. On appeal, the Chancery Court for Davidson County affirmed the commissioner’s decision, finding that aside from the fact that the search was by permission and not in a custodial setting, there were ‘specific and articulable’ facts to lead a reasonable person to conclude that an investigation was warranted.”
II.
Encounters between the police and the public occur for a great variety of reasons, many of which are wholly unrelated to the investigation or prosecution of crime. Terry v. Ohio, 392 U.S. 1, 13, 88 S.Ct. 1868, 1875-76, 20 L.Ed.2d 889 (1968); State v. Moore, 776 S.W.2d 933, 937 (Tenn.1989). Accordingly, determinations concerning the propriety of police conduct in a particular case require balancing an individual’s right to privacy against the public’s interest in effective law enforcement. Brown v. Texas, 443 U.S. 47, 50-51, 99 S.Ct. 2637, 2640, 61 L.Ed.2d 357 (1979); State v. Lakin, 588 S.W.2d 544, 548 (Tenn.1979).
The standards for reviewing police conduct become more stringent as the degree of invasion of the citizen’s privacy increases. Robertson v. State, 596 A.2d 1345, 1350 (Del.1991). For the purpose of determining which standard is appropriate, many courts now recognize a three-tier analytical mode first formulated by the United States Court of Appeals for the Fifth Circuit in United States v. Berry, 670 F.2d 583, 591 (5th Cir. Unit B 1982).
The first tier of police-citizen encounters includes full scale arrests that must be supported by probable cause. United States v. Berry, 670 F.2d at 591; Ex parte Betterton, 527 So.2d 747, 750 (Ala.1988); People v. Murray, 137 Ill.2d 382, 148 Ill. Dec. 7, 9, 560 N.E.2d 309, 311 (1990). The second tier includes brief investigational stops that must be supported by a reasonable suspicion. Terry v. Ohio, 392 U.S. at 21, 88 S.Ct. at 1880; United States v. Berry, 670 F.2d at 591; Hughes v. State, 588 S.W.2d 296, 305 (Tenn.1979); State v. Coleman, 791 S.W.2d 504, 505 (Tenn.Crim.App. 1989). The third tier includes community caretaking or public safety functions that involve no coercion or detention. United States v. Berry, 670 F.2d at 591; Ex parte Betterton, 527 So.2d at 750; People v. Murray, 560 N.E.2d at 312.
With regard to the community caretak-ing function, it is now generally held that the police may engage a citizen in a public place and may ask questions as long as the citizen is willing to carry on the conversation. Florida v. Royer, 460 U.S. 491, 497, 103 S.Ct. 1319, 1324, 75 L.Ed.2d 229 (1983); State v. Butler, 795 S.W.2d 680, 685 (Tenn.Crim.App.1990). Since these encounters are consentual, they do not amount to a seizure and do not require pre-existing probable cause or even reasonable suspicion. Florida v. Bostick, — U.S. -, -, 111 S.Ct. 2382, 2386, 115 L.Ed.2d 389 (1991).
These principles have been applied to police encounters with persons sitting in parked vehicles. 3 Wayne R. LaFave, Search and Seizure § 9.2(h), at 415 (2d ed. 1987). Accordingly, most jurisdictions permit the police to approach and question a person sitting in a parked car, Robertson v. State, 596 A.2d at 1351; People v. Murray, 560 N.E.2d at 313, and even find no fault with a police officer’s tapping on a vehicle’s window to get the driver’s attention. Ex parte Betterton, 527 So.2d at 750; People v. Murray, 560 N.E.2d at 314.
The propriety of the police conduct depends on the totality of the circumstances existing at the time of the encounter. United States v. Cortez, 449 U.S. 411, 417, 101 S.Ct. 690, 695, 66 L.Ed.2d 621 (1981); State v. Moore, 775 S.W.2d 372, 377 (Tenn.Crim.App.1989). Thus, the officers’ conduct in this case must be considered in light of the time and place of the encounter and the conduct of all the parties involved.
This encounter began when the officers saw a man and a woman arguing in a parked car. The car was parked in the parking lot of a nightclub notorious as a place where alcoholic beverages and drugs were used illegally. Given the lateness of *109the hour, the nature of the location, and the conduct they witnessed, the officers could have reasonably concluded that both occupants of the car might have been intoxicated and that the woman occupant might have been in need of assistance. In addition to observing a potential breach of the peace or even a possible battery, the officers could also have concluded that the driver could be preparing to drive the vehicle while under the influence of an intoxicant.
Under these essentially undisputed facts, the officers did not need a reasonable suspicion and were entirely justified in approaching Mr. Williams’s car and in tapping on the window. The record contains no evidence of coercion or force. Mr. Williams’s conduct throughout the encounter was entirely consensual, and therefore, the officers’ conduct was constitutionally appropriate. The trial court’s finding that there were “specific and articulable facts to lead a reasonable person to conclude that an investigation was warranted” must be reviewed using Tenn.Code Ann. § 4-5-322(h) (1991). I would find that the trial court’s finding is supported by substantial and material evidence.
III.
The legal principles concerning encounters between the police and the public should not vary simply because of the identity of the appellate panel applying them. Unfortunately, the majority’s decision in this case is inconsistent with the principles announced and applied by the Court of Criminal Appeals. At this stage, only the Tennessee Supreme Court can remedy the matter.
The-Supreme Court should not always be called upon to correct errors. Thus, other actions should be considered in order to avoid the continued development of inconsistent precedents between the two courts. One option would be to consolidate the two intermediate appellate courts into one court with general appellate jurisdiction. Because of the controversy surrounding this option, a second option would be to amend the forfeiture statutes to provide that appeals in these types of cases will be filed with the Court of Criminal Appeals instead of the Court of Appeals.3 Until one of these remedial steps is taken, the bench and bar should be wary of the possibility of inconsistency between the intermediate appellate courts on search and seizure issues.

. One of the vice officers testified that between twenty and twenty-five arrests for possession of controlled substances had been made. at the Windjammer within twelve months prior to the incident involved in this case.


. The administrative law judge specifically concluded: "Well, we may have come to the point where the police officers can come up and tap on the window when they see you sitting out some place arguing with somebody. We may *108have come to that point. I don’t know. But I don't think we have."


. The General Assembly made a similar jurisdictional change in 1976 when it amended Tenn. Code Ann. § 37 — 1—159(f) (1991) to provide that appeals from a decision to bind a juvenile over for trial as an adult would be to the Court of Criminal Appeals instead of the Court of Appeals. Act of Mar. 29, 1976, ch. 745, § 6(f), 1976 Tenn.Pub.Acts 907, 915. These cases also involve issues normally dealt with by criminal courts. See State v. Strickland, 532 S.W.2d 912 (Tenn.1975). Accordingly, the General Assembly concluded that they could be dealt with more effectively in the context of a criminal proceeding rather than through an interlocutory civil appeal.